DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method of screening participants for a clinical trial, including the steps of: obtaining identifying information from a prospective participant chosen from the group consisting of a biometric sample, personal information, physical attributes, and combinations thereof; populating a database server with the identifying participant information and storing the information on non-transitory computer readable media; accessing a screening mechanism in electronic communication with the database server and screening the participant for the clinical trial based on the participant information and the screening mechanism searching for a match with existing participant information in the database server and a plurality of outside databases to determine protocol violations, wherein the outside databases include each of clinical trial databases, IVRS/IWRS databases, screening/dosing logs, clinical trial management systems (CTMS), databanks that have research subject information, databanks that have information regarding drug/medication use, blood product donation databases, sperm banks, and human by-product databases, and wherein the protocol violations include each of the prospective participant currently being in-screening at the same or another research site, the prospective participant violating the required number of half lives since the last research trial, the prospective participant violating the washout period in between trials, the prospective participant violating a biologic modifier washout period, the prospective participant exposed to the same investigational compound if exclusionary per the protocol, the prospective participant has exceeded the maximum number of clinical trials per period of time, the prospective participant already was a screen failure for the same trial if exclusionary, the prospective participant has a blood draw violation, the prospective participant has a plasma draw violation, and the last visit of the prospective participant is in violation of protocol; electronically alerting a research site or clinical trial administration if the participant is found to have matching information to existing participant information in the database server or outside databases based on the screening mechanism; and determining eligibility of the participant for the clinical trial and preventing the protocol violations.

Independent claim 19 recites substantially similar limitations. The claimed invention is directed to the abstract idea of managing patient and clinical trial data, analyzing the data and making screening determinations based on the analyses.  
The limitations of screening the participant for the clinical trial based on the participant information and searching for a match with existing participant information in databases to determine protocol violations; and determining eligibility of the participant for the clinical trial and indicating potential or actual protocol violations, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “database,” or “electronic database server,” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computing device language, screening participants for a clinical study and making myriad protocol determinations, in the context of this claim encompasses one skilled in the pertinent art to manually determine said screening and determinations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the “databases” to access, manage and modify various data related to a participant or clinical trial screening. The computer components in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of partitioning information and reading and writing results in memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining data from various different databases and making multiple and disparate protocol violation determinations thereon, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type of data, or sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 
In addition, the claim limitations, under the broadest reasonable interpretation, recite an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to access a participant’s health information, analyze the information, and screen the participant for trials based on the analyses. This is a method of managing interactions between people. The additional element of utilizing computer devices for predictive analysis of information collected amounts to no more than mere instructions to apply the exception using a generic computer component. The mere nominal recitation of a generic database and generic computer devices does not take the claims out of the method of organizing human interactions grouping. The limitations seem to monopolize the abstract idea of medical records analysis and general clinical trial screening techniques that are well-established and conventional, including a physician and her practice with her patient. Thus, the claims recite an abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 4-5, 8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0006553 A1 to de Vries et al., hereinafter “de Vries,” in view of U.S. 2014/0136239 A1 to Miller, hereinafter “Miller” and further in view of U.S. 2014/0222444 A1 to Cerello et al., hereinafter “Cerello.”
Regarding claim 1, de Vries discloses A method of screening participants for a clinical trial, including the steps of: obtaining identifying information from a prospective participant chosen from the group consisting of a biometric sample, personal information, physical attributes, and combinations thereof (See de Vries at least at Paras. [0093], [0097]-[0099], [0106]); populating a database server with the identifying and participant information and storing the information on non-transitory computer readable media (See id.).
De Vries may not specifically describe accessing a screening mechanism in electronic communication with the database server. However, Miller teaches accessing a screening mechanism in electronic communication with the database server (See Miller at least at Paras. [0051]-[0055]). 
De Vries as modified by Miller may not specifically describe screening the participant for the clinical trial based on the participant information and searching for a match with existing participant information in the database server and a plurality of outside databases to determine protocol violations. However, Cerello teaches screening the participant for the clinical trial based on the participant information and the screening mechanism searching for a match with existing participant information in the database server and a plurality of outside databases to determine protocol violations (See Cerello at least at Abstract; Paras. [0058]-[0059], [0073], [0113]; Fig. 2); and determining eligibility of the participant for the clinical trial and preventing the protocol violations (See id. at least at Paras. [0058]-[0059]; [0097]).
De Vries further discloses wherein the outside databases include clinical trial databases, IVRS/IWRS databases, screening/dosing logs, clinical trial management systems (CTMS), databanks that have research subject information, databanks that have information regarding drug/medication use, blood product donation databases, sperm banks, human by-product databases, and combinations thereof (See de Vries at least at Para. [0169]), and wherein the protocol violations include the prospective participant currently being in-screening at the same or another research site, the prospective participant violating the required number of half lives since the last research trial, the prospective participant violating the washout period in between trials, the prospective participant violating a biologic modifier washout period, the prospective participant exposed to the same investigational compound if exclusionary per the protocol, the prospective participant has exceeded the maximum number of clinical trials per period of time, the prospective participant already was a screen failure for the same trial if exclusionary, the prospective participant has a blood draw violation, the prospective participant has a plasma draw violation, the last visit of the prospective participant is in violation of protocol, and combinations thereof (See id. at least at Paras. [0009], [0019], [0068], [0099], [0101], [0135], [0142], [0146], [0161], [0169]); and electronically alerting a research site or clinical trial administration if the participant is found to have matching information to existing participant information in the database server or outside databases based on the screening mechanism (See id. at Para. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of de Vries to incorporate the teachings of Miller and Cerello and provide screening elements and participant selection strategies for clinical trials across computing platforms. Miller relates to a system for electronically recording and sharing medical information comprising clinical study and patient data. Cerello is directed to a method and system for clinical trial management using compliance protocols.  Incorporating the patient screening methods of Miller with the clinical trial management system of Cerello and the method for assuring informed consent while conducting clinical trials as in de Vries would thereby improve the applicability, efficacy, and accuracy of the claimed method for creating and using registry of clinical trial participants. 

Regarding claim 4, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses wherein the identifying information is a biometric sample chosen from the group consisting of hair, saliva, urine, blood, plasma, iris scan, photograph or facial recognition, a voice recording, fingerprints, and palm vein scans and combinations thereof (See de Vries at least at Para. [0146]).

Regarding claim 5, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses wherein the identifying information is personal information chosen from the group consisting of first name, middle name, last name, date of birth, gender, government issued identification, and combinations thereof (See id. at least at Paras. [0031], [0093], [0097], [0115]).

Regarding claim 8, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses wherein the identifying information is physical attributes chosen from the group consisting of height, weight, hair color, eye color, facial recognition, and combinations thereof (See de Vries at least at Para. [0099]; Fig. 5; See also Weber at least at Para. [0080]).

Regarding claim 10, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses wherein said screening step further includes the step of making an alert if the participant is found to have matching information to existing participant information in the database server or outside databases (See de Vries at least at Para. [0121]; Claim 45).

Regarding claim 11, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses wherein said screening step further includes the step of entering the participant into the clinical trial if no matching existing participant information is found (See id. at least at Paras. [0041], [0086], [0118], [0168]; Claim 45).

Regarding claim 12, de Vries as modified by Miller and Cerello discloses all the limitations of claim 11, and de Vries further discloses the step of the system sending reminders to participants regarding upcoming visits for the clinical trial (See id. at least at Paras. [0168]-[0169]).

Regarding claim 13, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses the step of generating reports from information in the database server (See id. at least at Paras. [0155]-[0163]).

Regarding claim 14, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses the step of the participant receiving a communication chosen from the group consisting of safety communications, new study related instructions, recruitment for new studies, data or study results with regards to dose and efficacy of the investigational treatment, engagement of the participant, and combinations thereof (See id. at least at Para. [0170]; Claims 8-10).

Regarding claim 15, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses wherein said obtaining step utilizes a system chosen from the group consisting of an IVRS (interactive voice response system) and an IWRS (interactive web response system) (See de Vries at least at Para. [0169]).


Regarding claim 16, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1 and Miller futher teaches the step of notifying research site and verified clinical trial administration if prospective participants are determined to be violating protocol (See Miller at least at Para. [0053]).

Regarding claim 17, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and Miller further teaches wherein said screening step further includes accessing and pulling all data and unifying the data in the database server and the outside databases to perform said screening step (See Miller least at Paras. [0001], [0018], [0020], [0022]; Fig. 1).

Regarding claim 18, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, and de Vries further discloses after said obtaining step, the steps of generating a unique identifier code, populating the database server with the unique identifier code, and screening the participant for the clinical trial based on the unique identifier code (See de Vries at least at Paras. [0099], [0149]; Claim 30; See also Weber at least at Para. [0074]).

Regarding claim 19, claim 19 recites substantially the same limitations included in independent claim 1. Thus, claim 19 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above. 

Regarding claim 21, de Vries as modified by Miller and Cerello discloses all the limitations of claim 19, and de Vries further discloses a unique identifier code generator, a report generating mechanism and a communication mechanism for communicating with trial participants, and wherein said electronic database collects unique identifier codes generated (See de Vries at least at Paras. [0099], [0149], [0155]-[0163], [0168]-[0169]; Claim 30).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over de Vries, in view of Miller, in view of Cerello and further in view of U.S. 2012/0323773 A1 to Lawrence et al., hereinafter “Lawrence.”
Regarding claim 6, de Vries as modified by Miller and Cerello discloses all the limitations of claim 5, but may not specifically describe the step of obtaining government issued identification and assuring that the participant is responsible for taxes incurred for stipend disbursements. However, Lawrence teaches further including, after said obtaining step, the step of obtaining government issued identification and assuring that the participant is responsible for taxes incurred for stipend disbursements (See Lawrence at least at Para. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of de Vries, Miller and Cerello to incorporate the teachings of Lawrence and provide obtaining ID for tax or stipend purposes. Lawrence is directed to biometric risk management associated with other data relevant to a risk subject. Incorporating the risk management system as in Lawrence with the patient screening methods of Miller, the clinical trial management system of Cerello and the method for assuring informed consent while conducting clinical trials as in de Vries would thereby improve the applicability, efficacy, and accuracy of the claimed method for creating and using registry of clinical trial participants. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over de Vries, in view of Miller, in view of Cerello and further in view of U.S. 2012/0078648 A1 to Reiner, hereinafter “Reiner.”
Regarding claim 7, de Vries as modified by Miller and Cerello discloses all the limitations of claim 5, but may not specifically describe the step of obtaining government issued identification and assuring that the participant is responsible for taxes incurred for stipend disbursements. However, Reiner teaches further including, after said obtaining step, the step of obtaining and validating government issued identification for criminal backgrounds and sex offender status (See Reiner at least at Para. [0320]; Figs. 5A, 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of de Vries, Miller and Cerello to incorporate the teachings of Reiner. Reiner is directed to methods for analyzing data on medical agents and devices. Incorporating the background checks as in Reiner with the patient screening methods of Miller, the clinical trial management system of Cerello and the method for assuring informed consent while conducting clinical trials as in de Vries would thereby improve the applicability, efficacy, and accuracy of the claimed method for creating and using registry of clinical trial participants. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over de Vries, in view of Miller, in view of Cerello and further in view of U.S. 2006/0184493 A1 to Shiffman et al., hereinafter “Shiffman.”
Regarding claim 9, de Vries as modified by Miller and Cerello discloses all the limitations of claim 1, but may not specifically describe wherein the participant information is chosen from the group consisting of history of participation in other clinical trials, status of current enrollment or prospective enrollment in clinical trials, the study start and end dates of the other clinical trials, the sponsor and sponsor information for the other clinical trials, the trial site, contact person, protocol identifier, study number, and combinations thereof. However, Shiffman teaches wherein the participant information is chosen from the group consisting of history of participation in other clinical trials, status of current enrollment or prospective enrollment in clinical trials, the study start and end dates of the other clinical trials, the sponsor and sponsor information for the other clinical trials, the trial site, contact person, protocol identifier, study number, and combinations thereof (See Shiffman at least at Paras. [0004], [0007], [0024], [0028], [0039], [0045], [0050], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of de Vries, Miller and Cerello to incorporate the teachings of Shiffman and provide a selection based on history of participation in clinical trials and other pertinent information. Shiffman is directed to methods for predicting participant compliance in clinical research. Incorporating the participant compliance modes as in Shiffman with the patient screening methods of Miller, the clinical trial management system of Cerello and the method for assuring informed consent while conducting clinical trials as in de Vries would thereby improve the applicability, efficacy, and accuracy of the claimed method for creating and using registry of clinical trial participants. 


Response to Arguments

Potentially Allowable Subject Matter & Claims

The amended claims would likely be in condition for allowance, but for reciting a nexus between the steps of alerting if a participant is matching previous information and determining eligibility of a participant for a clinical trial. The following amendment is proposed by the Examiner as a linking limitation between the final two limitations in the independent claims (and adding the “determining eligibility […]” limitation as well as this proposed nexus in its entirety to independent claim 19):
“[W]herein electronically alerting comprises determining if the participant is enrolling in the clinical trial multiple times, enrolling in multiple clinical trials at once, enrolling in the clinical trial sooner than a specified mandatory washout period between the clinical trials, or if any of the protocol violations occur.”
	A claim construction akin to this proposed amendment above would likely place the amended claims in a condition for allowance. Creating a functional relationship between the “determining eligibility” and “electronically alerting” limitations would probably overcome the current rejections under 35 U.S.C. §§ 101 and 103. 
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686     


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686